48 F.3d 1218NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Samuel SCALLIO, a/k/a Santo C. Scallio, Defendant--Appellant.
No. 94-6184.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1995Decided:  March 3, 1995

Kenneth Michael Robinson, Washington, DC, for Appellant.  Barbara Slaymaker Sale, Assistant United States Attorney, Baltimore, MD, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Samuel Scallio appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2255 (1988) motion.  Scallio was convicted in 1986 of a number of offenses arising from his cocaine trafficking activities.  This Court affirmed.  United States v. Scallio, No. 86-5587L (4th Cir.  Sept. 9, 1987) (unpublished).


2
In his Sec. 2555 motion, Scallio's claims relate only to his conviction of engaging in a continuing criminal enterprise, 21 U.S.C.A. Sec. 848 (West 1981 & Supp.1994).  Scallio's claims allege misconduct by the prosecution (non-disclosure of exculpatory information in violation of Brady v. Maryland, 373 U.S. 83 (1963);  knowing creation of a false impression of a material fact;  and, improperly vouching for the credibility of a government witness) and ineffective assistance of counsel.  Our review of the record discloses that these claims are meritless and, therefore, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.